Citation Nr: 1511605	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-28 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to an initial rating in excess of 50 percent for a cognitive disorder due to a traumatic brain injury (TBI) and posttraumatic stress disorder (PTSD). 

3.  Entitlement to an initial rating in excess of 10 percent for herpes simplex virus (HPV) type 2.

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) for the period prior to November 22, 2013.


REPRESENTATION

Appellant represented by:	Christopher Loiacono



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 2004 to March 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and a December 2011 rating decision from the RO in Chicago, Illinois.  Jurisdiction over the claims file is currently held by the Chicago RO.  

In February 2013, the Board remanded the case for additional development.  It has now returned to the Board for further appellate action. 

The issues of entitlement to increased initial ratings for the Veteran's psychiatric disorders and HSV, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep apnea had its onset during active duty service and is related to a service-connected TBI.


CONCLUSION OF LAW

Service connection for sleep apnea is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a sleep disorder as it was incurred during active duty service due to a service-connected TBI and associated psychiatric disorders.  The record establishes a current disability; sleep apnea was diagnosed in September 2009 based on a sleep study performed at a private facility.  The Veteran has continued to use a continuous positive airway pressure (CPAP) machine throughout the claims period and a sleep apnea diagnosis was confirmed at a March 2014 VA examination.  

An in-service injury is also demonstrated.  Service treatment records document consistent complaints of sleep problems dating from September 2008 when the Veteran reported experiencing insomnia and difficultly falling and staying asleep.  Post-deployment examination reports dating from October 2008 and March 2009 also document the Veteran's complaints of problems sleeping and still feeling tired after sleeping.  The Veteran continued to report sleep dysfunction up until his separation from service in March 2009.  Although sleep apnea was not diagnosed during military service, the Board notes that the Veteran was not provided a sleep study or examined specifically in connection with his sleep problems while on active duty.  

The final element of service connection, a nexus between the current diagnosis and in-service injury, is also present.  An August 2009 VA examiner noted that the Veteran's primary insomnia and midcycle awakening were likely due to his TBI and PTSD and the Veteran's VA physician also linked sleep apnea to the Veteran's TBI in a June 2013 statement.  Additionally, the Veteran and several of his family members have provided statements in support of the claim.  They describe how the Veteran slept normally prior to his enlistment in the Army, but experienced restless sleep upon his return from service and would wake up gasping for air.  The Board finds that these statements are credible, especially in light of the contents of the Veteran's VA treatment records which document complaints of sleep trouble from April 2009, only a few weeks after his discharge from service.  Although the record contains a medical opinion from the March 2014 VA examination against the claim, the Board finds that this opinion is not accompanied by an adequate supporting rationale and is outweighed by the medical and lay evidence in favor of the claim. 

As all three elements of service connection are present, service connection for sleep apnea is granted.  


ORDER

Entitlement to service connection for sleep apnea is granted. 


REMAND

On April 2013 and May 2014 VA Form 9s, the Veteran requested to appear at a hearing before the Board at a local VA office to offer testimony on the issues still on appeal.  The Veteran is entitled to a hearing and the claim must be remanded to allow for the scheduling of a hearing at a local VA office.  See 38 C.F.R. § 20.700(a) (2014) (A hearing on appeal will be granted if the appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person).

Accordingly, the case is REMANDED for the following action:

Schedule a hearing before a Veterans Law Judge of the Board at the local regional office, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704.  The Veteran must receive notice of the hearing at his current address of record. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


